PER CURIAM.
This is an appeal from the lower court’s summary denial of the defendant’s second petition for relief pursuant to Criminal Procedure Rule No. One, F.S.A. ch. 924 Appendix, which attacks the voluntary nature of his plea of guilty at the time of trial.
An examination of the petition, record, and briefs indicates that no new grounds for relief are set forth that were not considered by this court in its denial of the first petition under Rule One. See Taylor v. State, Fla.App.1964, 169 So.2d 861.
This case is therefore affirmed on the authority of Washington v. Mayo, Fla.1955, 77 So.2d 620; Simpson v. State, Fla.App.1964, 165 So.2d 195.
Affirmed.